Citation Nr: 0904207	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-36 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 18, 
1988, for service connection for vitiligo.

 2.  Entitlement to an effective date earlier than January 
19, 1978, for service connection for residuals of 
lymphadenectomy.

 3.  Entitlement to an effective date earlier than January 
19, 1978, for service connection for postoperative residuals 
of a malignant melanoma of the left foot with amputation of 
the left fifth toe.

4.  Entitlement to an effective date earlier than May 18, 
1988, for special monthly compensation under 38 U.S.C.A. § 
1114(s) (West 2002 & Supp. 2008).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 
to November 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Offices (ROs) in Buffalo, New York, and 
Atlanta, Georgia.  The Atlanta RO has processed the case 
since February 2002.

The Veteran testified before the undersigned at a Travel 
Board hearing in November 2008.  A transcript of the 
testimony is associated with the claims file.

The Board remanded the appeal to the RO in July 2008 so that 
the above referenced hearing could be scheduled.

At the hearing the Veteran raised an informal claim for an 
earlier effective date for the grant of service connection 
for his acquired mental disorder-post-traumatic stress 
disorder.  This issue has not been currently considered by 
the RO, much less denied and timely appealed to the Board.  
So, it is referred to the RO for appropriate action, as the 
Board does not currently have jurisdiction to consider it.  
See 38 C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).


FINDING OF FACT

On November 18, 2008, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal of the 
assigned effective dates for the grants of service connection 
for vitiligo, residuals of lymphadenectomy, residuals of a 
malignant melanoma of the left foot with amputation of the 
left fifth toe, and special monthly compensation under 
38 U.S.C.A. § 1114(s).


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(d)(5)(West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
be withdrawn by an appellant in writing, or on the record at 
a hearing, at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.204(a), (b).  The appellant 
withdrew the appeal of the assigned effective dates for the 
grants of service connection for vitiligo, residuals of 
lymphadenectomy, residuals of a malignant melanoma of the 
left foot with amputation of the left fifth toe, and special 
monthly compensation under 38 U.S.C.A. § 1114(s) at his 
November 2008 hearing before the undersigned.  He also 
effected a statement (VA Form 21-4148) to that effect on the 
same date.  Therefore, there remain no allegations of errors 
of fact or law for appellate consideration as concerns this 
issue.  Accordingly, the Board no longer has jurisdiction to 
review these issues, and the appeal of the issues is 
dismissed.




ORDER

The appeal of the issues of the assigned effective dates for 
the grants of service connection for vitiligo, residuals of 
lymphadenectomy, residuals of a malignant melanoma of the 
left foot with amputation of the left fifth toe, and special 
monthly compensation under 38 U.S.C.A. § 1114(s), is 
dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


